DETAILED ACTION
This communication is responsive to the application, filed June 29, 2022.  Claims 1-9, 13-16, 18, and 19 are pending in this application.  The applicant has canceled claims 10-12, 17, and 20.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on October 13, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claims 8, 9, 13, and 14, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable medium” to include non-statutory matter.  The applicant describes a computer-readable medium as including any medium that can contain, store, communicate, propagate, or transport, including non-statutory mediums (see paragraphs 0091-0093).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2012/0192006 A1) in view of Sicola et al. (US 6,658,540 B1) and further in view of Mihaly et al. (US 2020/0037209 A1).

As per claim 1:  A computer-implemented method, executed on a computing device, comprising: identifying a replication link failure between a first volume of a first storage array and a second volume of a second storage array, wherein a first storage protocol identifier is associated with each of the first volume and the second volume; 
Qi discloses [0027] primary storage controller and secondary storage controller exchange information over replication link to coordinate failover processing in the event of failure of one of the storage systems or failure of replication link.  Qi further discloses [0023] primary storage and secondary storage system are communicatively coupled through replication link, which may comprise any suitable communication medium and protocol.
defining one of the first volume and the second volume as inaccessible and the other of the first volume and the second volume as accessible, thus defining an inaccessible volume and an accessible volume; 
Qi discloses [0027] responsive to detecting a failure of primary storage system [inaccessible volume], secondary storage controller may reconfigure itself to permit secondary storage system to serve as the backup primary storage system [accessible volume].
replacing the first storage protocol identifier associated with the inaccessible volume, with a second storage protocol identifier; and 
providing, via the second storage protocol identifier, access to the inaccessible volume.  
Qi discloses detecting a failure of the storage volume and performing a failover, but fails to explicitly disclose replacing the protocol identifier and providing access to the inaccessible volume.  Sicola discloses a similar method, which further teaches [col. 2, lines 44-67; col. 3, lines 1-18] connecting a remote backup site to a host site via a dual fabric link, where the system replication and error recovery functions are controller-based.  This allows completely redundant dual fabric links interconnecting the components of the two data storage sites and is capable of performing all of the data replication and the handling of failover functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Qi with that of Sicola.  One would have been motivated to replace the protocol because it allows to perform the data replication and handling of failover functions [Sicola; col. 3, liens 1-18].
wherein replacing the first storage protocol identifier associated with the inaccessible volume includes forcing all hosts accessing the inaccessible volume using the first storage protocol identifier to lose all storage protocol paths to the inaccessible volume referenced by the first storage protocol identifier;
Qi and Sicola disclose replacing protocol identifiers, but fails to explicitly disclose removing protocol paths to the inaccessible volume.  Mihaly discloses a similar method, which further teaches [0020-0026] initiating a session by establishing a transport protocol path from the server to a client.  If another server offers to take over the session, removing its transport protocol path to the client once the session has been transferred to the other server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Qi and Sicola with that of Mihaly.  One would have been motivated to remove transport protocol path because the client has decided to accept server transfer [Mihaly; 0020].

As per claim 2:  The computer-implemented method of claim 1, further comprising: 
predefining the second storage protocol identifier; and 
generating one or more storage protocol paths referenced by the second storage protocol identifier.  
Qi further discloses [0023] primary storage and secondary storage system are communicatively coupled through replication link, which may comprise any suitable communication medium and protocol.

As per claim 3:  The computer-implemented method of claim 1, wherein providing access to the inaccessible volume via the second storage protocol identifier includes: 
identifying a replication link recovery between the inaccessible volume and the accessible volume; receiving a selection of one of the inaccessible volume and the accessible volume for synchronizing data to the other of the inaccessible volume and the accessible volume; and 
Qi discloses [0027] primary storage controller and secondary storage controller exchange information over replication link to coordinate failover processing in the event of failure of one of the storage systems or failure of replication link.  In response to detecting a failure of primary storage system [inaccessible volume], secondary storage controller may reconfigure itself to permit secondary storage system to serve as the backup primary storage system [accessible volume].
associating each of the inaccessible volume and the accessible volume with 37H&K Docket No.: 113454.00537 / 120797.01Holland & Knight LLPAssignee: EMC IP Holding Company, LLC10 St. James AvenueInventor: Meiri et al.Boston, MA 02116-3889one of the first storage protocol identifier and the second storage protocol identifier based upon, at least in part, the selection of one of the inaccessible volume and the accessible volume.  
Qi discloses detecting a failure of the storage volume and performing a failover, but fails to explicitly disclose associating the protocol identifier and providing access to the inaccessible volume.  Sicola discloses a similar method, which further teaches [col. 2, lines 44-67; col. 3, lines 1-18] connecting a remote backup site to a host site via a dual fabric link, where the system replication and error recovery functions are controller-based.  This allows completely redundant dual fabric links interconnecting the components of the two data storage sites and is capable of performing all of the data replication and the handling of failover functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Qi with that of Sicola.  One would have been motivated to replace the protocol because it allows to perform the data replication and handling of failover functions [Sicola; col. 3, liens 1-18].

As per claim 4:  The computer-implemented method of claim 3, wherein receiving a selection of one of the inaccessible volume and the accessible volume for synchronizing data to the other of the inaccessible volume and the accessible volume includes receiving a selection of the accessible volume for synchronizing data to the inaccessible volume.
Sicola discloses [col. 3, lines 8-16] in the situation the array controller fails during a copy operation, the partner array controller uses a micro log stored in mirrored cache memory to recover transactions which were missed by the inaccessible volume when the failure occurred.  The present system provides rapid and accurate recovery of data at the remote site by sending all logged commands and data from logging site over the link to the backup site in order.

Allowable Subject Matter
Claims 15, 16, 18, and 19 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 13, and 14 are allowable if they overcome the 35 U.S.C. 101 rejection and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 10,261,690 B1 – Shalev discloses each storage array includes at least two controllers and at least one storage shelf.  The at least two controllers are configured to function as both a primary controller for a first storage array and a secondary controller for a second storage array.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114